DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 12/23/21 has been entered in full. Claim 1 is amended. Claims 2-6 are canceled. New claims 37 and 38 are added. Claims 1 and 7-38 are pending.
Claim 1 as amended is no longer a linking claim, but is instead limited to the subject matter of Group I, drawn to a method of treating cancer by administering an inhibiting agent that blocks the interaction between DKK2 and LRP5, wherein the agent is an anti-DK22 antibody. Claims 35-38 each depend from claim 1 and are directed to the same subject matter.
Applicants' election without traverse of Group I, currently claims 1 and 35-38, was previously acknowledged. Claims 7-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1 and 35-38 are under consideration.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (9/29/21).
All objections and/or rejections of canceled claims 2-6 are moot.
The objections to claims 1, 35 and 36 at page 2 are withdrawn in view of the amendments to the claims.
The rejection of claims 1, 35 and 36 at pg 3-8 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims that limit the claimed method to subject matter indicated as meeting the written description provision.



Maintained Objections and/or Rejections
Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016004055, published 1/07/2016 (cited on the 1/4/21 IDS). The earliest date to which the instant application claims priority is 3/24/17. This rejection was set forth previously at pages 8-9 of the 9/29/21 Office action for claims 1, 35 and 36; Applicants addition of new claims 37 and 38 necessitates the inclusion of these claims.
Claim 1, as amended, is now directed to a method of blocking interaction between DKK2 and LRP5 in a subject without affecting canonical Wnt/β-catenin signaling, wherein the method comprises administering to the subject an effective amount of 5F8 antibody.
The '055 publication teaches a method of treating cancer by administering an effective amount of a DKK2 "gene depleting agent" in a pharmaceutically acceptable carrier (e.g., pg 4, 14-16). '055 further teaches that the agent can be an antibody targeting DKK2, including the antibody "YAL008-1-5F8 (SEQ ID NOs 10 and 11)" (pg 6, lines 2-8). These sequences are the same as those disclosed in the instant application for 5F8, SEQ ID NO: 22 and 23. While '055 does not recognize that the 5F8 antibody has the ability to block the interaction between DKK2 and LRP5 without affecting canonical Wnt/β-catenin signaling, it would inherently have this property, as evidenced by the examples of the instant application, which provide evidence that the anti-DKK2 
Claims 35 and 36 limit the method of claim 1 to one wherein the subject is a mammal (claim 35) and further wherein the mammal is a human (claim 36). '055 further teaches that the subject can be a mammal or a human, e.g. ¶ 6. As such, the teachings of '055 also anticipate claims 35 and 36.
New claim 37 limits the method of claim 1 by means of a concluding "wherein" clause that requires a result selected from a group including "imparting anti-tumor immunity to the subject". This clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method taught by the prior art because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, in claim 35, the claim simply expresses the intended results (e.g. imparting anti-tumor immunity to the subject) of a process step positively recited (administering an effective amount of 5F8 antibody). As such, the teachings of '055 publication that anticipate parent claim 1 also meet the limitations of claim 37. However, it is noted that the '055 does further teach such a use for the DKK2 antibodies of the invention, which include 5F8; specifically, page 10, lines 29 and 30, of '055 indicate that the methods of the invention include "methods for anti-tumor immunity in a subject".
New claim 38 limits the method of claim 1 to one wherein the antibody is in a pharmaceutically acceptable carrier. This further limitation is included among the 

Applicants’ arguments (12/23/21; pg 8-9) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the claims have been amended to include limitations not taught by the prior art reference ('055 publication); specifically, that the agent blocks the interaction between DKK2 and LRp5 without affecting canonical Wnt/β-catenin signaling. Applicants argue that, therefore, the claims as amended are not anticipated by Wu et al. 
Applicants’ arguments have been fully considered but are not found persuasive. The 5F8 antibody taught by '055 would inherently have the same properties when administered as those recited in the instant claims because it is the same product. In other words, the properties recited in the instant claims are merely characteristics inherent to the 5F8 antibody when administered. Per MPEP2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, while the instant application may characterize a previously unappreciated property of the 5F8 antibody when administered in a method of treatment, such does not render a method of treatment simply recited that previously unappreciated property of said antibody patentable over a prior art method of administering said antibody for treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer (eTD) may be filled out completely online using web-screens. An eTD that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,398,765, issued 9/3/19 (cited previously), and which shares the inventor Dianqing Wu and the Assignee Yale University with the instant application. This rejection was set forth previously at pages 9-11 of the 9/29/21 Office action for claims 1, 35 and 36; Applicants addition of new claims 37 and 38 necessitates the inclusion of these claims.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claim 1, as amended, is now directed to a method of blocking interaction between DKK2 and LRP5 in a subject without affecting canonical Wnt/β-catenin signaling, wherein the method comprises administering to the subject an effective amount of 5F8 antibody.
Claim 1 of '765 is directed to a method of treating cancer in a subject in need thereof, comprising administering an effective amount of a DKK2 gene depleting agent that is a synthetic antibody comprising the amino acid sequence of the antibody YAL008-1-5F8 (SEQ ID NO: 10 and 11). These sequences are the same as those disclosed in the instant application for 5F8, SEQ ID NO: 22 and 23. While the claims of 
Claims 35 and 36 limit the method of claim 1 to one wherein the subject is a mammal (claim 35) and further wherein the mammal is a human (claim 36). Dependent claim 26 of '576 further recites that the subject is a human, and therefore meets the further limitations of claims 35 and 36. As such, the claims of '765 anticipate claims 35 and 36.
New claim 37 limits the method of claim 1 by means of a concluding "wherein" clause that requires a result selected from a group including "imparting anti-tumor immunity to the subject". This clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method taught by the prior art because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, in claim 35, the claim simply expresses the intended results (e.g. imparting anti-tumor immunity to the subject) of a process step positively recited (administering an effective amount of 5F8 antibody). As such, the claims of '765 that anticipate parent claim 1 also meet the limitations of claim 37. However, it is noted that claim 20 of '765 is an independent claim having the same method step as claim 1 of '765, but having a different preamble 
New claim 38 limits the method of claim 1 to one wherein the antibody is in a pharmaceutically acceptable carrier. This further limitation is included in claim 1 of '765; as such, the claims of '765 also anticipate new claim 38. 

In the response, Applicants "request that the double patenting rejection be held in abeyance until the claims are deemed otherwise allowable" (pg 9). 
Applicants' request for the rejection to be held in abeyance is noted, but “[a] complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers)." Therefore, the rejection is maintained as set forth above.

New objections and/or rejections necessitated by Applicants’ amendment
Claim Objections
Claims 37 and 38 are objected to because of the following informalities:
In claim 37, line 4, "a subject" should be "the subject"; cf. lines 2 and 3.
In claim 38, line 1, "in pharmaceutically accepted carrier" should be "in a pharmaceutically acceptable carrier"; see the specification at ¶ 11 (published application).
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646